Citation Nr: 1516165	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  00-11 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for gastritis.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for pancreatitis.
 
3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977, and from January 1982 to January 1985.  He also served in the in the Army Reserve and served in the Louisiana National Guard from March 1985 until March 1988.  Any applicable periods of active duty for training (ACDUTRA) or inactive duty training service (INACDUTRA) are unverified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 1999 and January 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a December 2013 rating decision by the RO in New York, New York.  The claims file has been associated with the RO in New York, New York. 

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several other psychiatric conditions, including depression and anxiety.  Accordingly, the Board re-characterizes the service connection claim more broadly than did the RO, to reflect all the current diagnoses.

In September 2001, the Veteran was afforded a Board hearing before a Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.  In February 2008, the Veteran was informed that the Veterans Law Judge who had conducted his September 2001 hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran did not submit a motion for a new hearing.

In a March 2012 decision, the Board declined to reopen the claims for gastritis and pancreatitis, denied service connection for PTSD, and denied entitlement to special monthly pension.  The Veteran filed a Motion for Reconsideration which was denied in June 2012.  The Veteran, through his representative, attorney John F. Cameron, appealed only the new and material evidence claims and the service connection claim to the Court.  

The Board's June 2012 Ruling on the Motion for Reconsideration explained that the Veteran submitted new private evidence and the proper procedure was to "submit this new evidence to the local VA regional office with a request that the particular claim be reopened."  Such guidance, however, is contingent upon there being a final Board decision.  

The Veteran filed evidence with the RO in June 2012 and specifically noted the Board's instructions from the ruling on the motion for reconsideration.  

Attorney Cameron filed a notice of appeal, declaration of financial hardship, notice of appearance, and attorney-client fee agreement with the Court in July 2012, one month after the Motion for Reconsideration was denied.  On the same day, he wrote a letter to the Chief of Veterans' Benefits and Services at the RO indicating the Veteran 

desires to reopen his claims to establish service connection for his acquired psychiatric disorder, to include PTSD; entitlement to a special monthly pension based on the need for aid and attendance or housebound status; and reopen his claims to establish service connection for his gastritis and pancreatitis.

In November 2012, months after Attorney Cameron had filed his appearance, the Veteran specifically requested the RO "reopen" his claim for PTSD."  

The Appellant's Brief specifically seeking reversal or vacatur of the Board decision in question was filed with the Court in August 2013.  This Brief made no argument as to the decision on the issue of special monthly pension.  

The RO denied the claims to reopen PTSD, pancreatitis and gastritis and entitlement to special monthly pension in a December 2013 rating decision.  

Pursuant to a March 2014 Memorandum Decision, the Court vacated the Board's March 2012 decision that denied service connection for PTSD and denied the claim to reopen service connection for gastritis and pancreatitis, and remanded those claims for compliance with specific instructions.

In April 2014, Attorney Cameron submitted a notice of disagreement to the December 2013 rating decision.  Attorney Cameron stated in part, "[the Veteran] is entitled to service connection for his [PTSD].  He is not required to produce new and material evidence to reopen his claim.  None of his claims has even been finally denied.  Please find enclosed a copy of the March 31, 2014 decision by the U.S. Court of Appeals for Veterans Appeals vacating the Board's March 29, 2012 decision which had denied his claim.  [The Veteran's] original claim remains pending and unadjudicated."  (Emphasis added).

In March 2015, Attorney Cameron submitted correspondence that reiterated that he filed a NOD to the December 2013 rating decision and requested a Statement of the Case on these issues.  

As noted above, Attorney Cameron also represented the Veteran in his appeal to the Court.  After the March 2014 Memorandum Decision vacated the prior Board decision the original claims stemming from the December 1999 and January 2007 rating decisions were again pending.  Despite this fact, Attorney Cameron continued to actively pursue claims that were legally not justifiable as there were still active appeals pending.  

By sending a copy of the Court's March 2014 decision to the RO, Attorney Cameron demonstrated that he was fully aware that he was appealing the issues to the RO even though the Board had jurisdiction following the Court's remand.  If Attorney Cameron was confused as to whether the Board or the RO had jurisdiction, he should have sought clarification from VA.  See e.g. Model Rules of Prof'l Conduct R. 1.1 and 1.3.  See also Barela v. Peake, 22 Vet. App. 155, 159 (2008)(noting that an attorney has the ethical duty to educate himself about the relevant law, analyze the factual and legal elements of a case, adequately prepare, and zealously represent his client's interest).  If, on the other hand, he was intentionally appealing simultaneously to both jurisdictions, that would violate VA's standards of conduct.  See 38 C.F.R. § 14.632 ("all persons providing representation are required to be truthful in their dealings with claimants and VA and provide competent representation before VA); 38 C.F.R. § 14.629(b)(2) (noting that individuals desiring accreditation before VA must be "qualified to render valuable assistance to claimants.").  

The issues of entitlement to service connection for gastritis and pancreatitis, and entitlement to special monthly pension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for gastritis and pancreatitis.  The Veteran did not appeal the rating decision and it is now final.

2.  Evidence associated with the claims file since the July 1995 denial relates to an unestablished fact necessary to substantiate those claims, and thus raises a reasonable possibility of substantiating the claims for service connection for gastritis and pancreatitis.

3.  An in-service stressor sufficient to cause PTSD is corroborated by the evidence of record. 

4.  The Veteran has a current DSM-IV diagnosis of PTSD.
 
5.  Currently diagnosed PTSD is related to a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The July 1995 RO rating decision that denied the Veteran's service connection claims for gastritis and pancreatitis is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

2.  The criteria for reopening the claims for service connection for gastritis and pancreatitis are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim for service connection for PTSD and reopening the claims for gastritis and pancreatitis.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claims for service connection for gastritis and pancreatitis were previously considered and denied by the RO in July 1995 rating decision, which found that there was no evidence that either of these conditions were incurred in or aggravated by a period of active military service.  The Veteran was notified of that decision and of his appellate rights.  He did not perfect an appeal.  While VA treatment records documenting treatment for pancreatitis were received in December 1997, the Board notes that as these are VA records they were constructively in VA's possession when they were created in March 1996.  As this was within one year of the rating decision the Board considered whether 38 C.F.R. § 3.156(b) applied.  Applicable regulations provide that new and material evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013); Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005) (explaining that "new and material evidence" under § 3.156(b) has the same meaning as "new and material evidence" as defined in § 3.156(a)).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  In this case, while the March 1996 VA treatment records were new, as they were not of record at the time of the July 1995 rating decision, the records are not material.  Specifically, the July 1995 rating decision denied the claim as there was no nexus to service.  The March 1996 VA treatment records reflect current treatment, however, there is nothing suggesting the condition had its onset during active service.  Accordingly, 38 C.F.R. § 3.156(b) does not apply and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Similarly, additional service personnel records were associated with the file in 2002.  Accordingly, the Board very carefully considered whether 38 C.F.R. § 3.156(c) applied.  In this case, however, while the service personnel records are new in that they had not previously been associated with the claims file, they are not relevant to the Veteran's claims for gastritis and pancreatitis.  Accordingly, new and material evidence is required to reopen the claims.  

At the time of the July 1995 RO decision that denied service connection for gastritis and pancreatitis, the evidence of record consisted of service treatment records; VA examinations dated in September 1986 and July 1994; VA treatment records; and written submissions from the Veteran. 

August 1990 VA medical records reveal diagnoses of chronic pancreatitis and alcoholic gastritis during detoxification.  It was noted that the Veteran had been admitted to the VA facility because of a history of abdominal pain and excessive drinking.  The examiner stated that the Veteran had a history of chronic alcohol abuse off and on since 1984, a history of blackout spells, and gastritis and pancreatitis.

The evidence submitted since the July 1995 rating decision became final includes VA treatment records which indicate that gastritis and pancreatitis may have been incurred in active duty service.  A Mach 2009 VA treatment note shows a diagnosis of pancreatitis.  During this visit, the Veteran reported that he had his first pancreatitis attack in 1977.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned treatment records show that, by the Veteran's report, pancreatitis was incurred in service.  The treatment records also suggest that gastritis and pancreatitis are associated with one another; thus, evidence that pancreatitis was incurred in service is also relevant to the gastritis claim.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for gastritis and pancreatitis.

Service Connection for Acquired Psychiatric Disorder, to include PTSD

The Veteran contends that his currently diagnosed PTSD is related to two events in service.  He asserts that he witnessed a fellow service member die after being crushed by an overturned jeep during a training exercise, and that he nearly drowned during a separate training exercise. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As noted, the Veteran asserts that his stressors are related to two separate training exercises in service.  The evidence does not show, and the Veteran does not assert, that he was in combat or that he has combat-related stressors.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that an in-service stressor sufficient to cause PTSD is corroborated by the evidence of record.  VA has attempted to verify the Veteran's claimed stressors, specifically the incident in which a fellow service member was killed in a jeep accident, on numerous occasions.  

Initially, the Veteran stated that the jeep accident occurred in late 1973 or early 1974, and involved a Sergent of Hispanic descent.  He later provided his unit designation and stated that he believed that the service member killed in the jeep accident was a Sgt. R.  He subsequently provided additional information and evidence, specifically about the jeep accident.  Notably, his description of the events surrounding the jeep accident, as well as how his current symptoms relate to those events, have been consistent throughout the appeal period, as reflected by VA treatment records dated between 1997 and the present.  For example, A VA treatment note of July 1997 shows that the Veteran complained of nightmares related to witnessing the death of a friend in service.  He stated that the friend was pinned by an overturned jeep and he turned blue in the face and died.  Nearly ten years later at a December 2008 PTSD domiciliary treatment session, he stated that his PTSD symptoms were related to an in-service accident in which a jeep rolled over during a training exercise, and fell on his friend.  He and other service members attempted to pull the jeep off but were unsuccessful.  He stated that his friend's face turned blue and he died.  

In December 2011, the Veteran submitted new evidence along with a statement.  He stated that he had recently learned that he gave VA the wrong name for the service member who was killed in the jeep accident.  He told VA that person was Sgt. R., but it was actually Sgt. S.  He submitted two newspaper articles with his statement.  Although the articles do not contain the date, "Feb. 6, 1975" is handwritten on the photocopy.  The newspaper articles describe an incident in which one Ft. Benning soldier was killed and two more injured when the jeep they were riding overturned.  The deceased soldier was a Sgt. S.  The unit involved in the accident is the same unit the Veteran was in during that time period.  The newspaper articles support the Veteran's testimony regarding the jeep accident and contain no contradictory information.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the in-service stressor is corroborated by the evidence.  

The Board finds that the Veteran has a current DSM-IV diagnosis of PTSD that is related to a verified in-service stressor.  The Veteran was diagnosed with PTSD in a December 1998 VA examination and in subsequent evaluations at VA facilities, including in July 2001, October 2001, November 2002, April 2005, March 2006, March 2008, in December 2008, in February 2009, in March 2009, and in July 2009.  These diagnoses were based on the Veteran's claimed stressors of the jeep accident and the near-drowning incident.

In addition, Dr. E.K., a private psychiatrist, has provided a report dated in July 2008 to the effect that the Veteran's PTSD is related to the near-drowning incident.  In January 2011 and March 2011, a licensed clinical psychologist at the PTSD Residential Treatment Program for a VA facility in New York, submitted a report to the effect that the Veteran had a current diagnosis of PTSD that was based on both the jeep accident and the near-drowning. 

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed PTSD is related to an in-service stressor.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

To the extent he may assert a separate service connection claim for other psychiatric disorders, including major depressive disorder and anxiety disorder, the Board finds that any symptoms of any other disorders are part of the PTSD granted herein. 38 C.F.R. § 4.130; see also February 2014 letter from VA treating psychologist noting that the PTSD symptoms include chronic depression and anxiety.


ORDER

New and material evidence having been received, the appeal to reopen service connection for gastritis is granted.

New and material evidence having been received, the appeal to reopen service connection for pancreatitis is granted.

Service connection for PTSD is granted.





REMAND

As noted above, new and material evidence has been received to reopen the claims for entitlement to service connection for gastritis and pancreatitis.  Specifically, a March 2009 treatment record shows that the Veteran reported experiencing his first pancreatitis attack in 1977.  His testimony suggests that his current disabilities had their onset in service.  

In light of evidence of in-service injury, current diagnoses, and the newly submitted evidence suggesting a nexus between the two, the Board finds that the Veteran must be provided VA examinations to assess his claimed conditions.  In particular, various treatment records showing a possible association between alcoholism and the claimed disabilities must be reconciled.  For example, many treatment records show that pancreatitis and gastritis were caused by excessive alcohol consumption, but the author of an August 2010 VA treatment note seems to contradict that assessment in stating that the Veteran is still experiencing pancreatitis attacks despite being sober for several years.

Entitlement to special monthly pension was most recently denied by the RO in a December 2013 rating decision.  The Veteran submitted an April 2014 notice of disagreement.  He was not provided a statement of the case with regard to his notice of disagreement.  Because the Veteran has filed a notice of disagreement with regard to the issue of entitlement to special monthly pension, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 
38 C.F.R. §§ 20.201, 20.300 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an examination with an appropriate VA examiner to assist in determining the nature and etiology of gastritis and pancreatitis.  The claims folder must be made available for review in connection with this examination.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that currently diagnosed gastritis and pancreatitis are related to service. 

The examiner is asked to specifically consider the March 2009 VA treatment record in which the Veteran reported experiencing pancreatitis in 1977, and the August 2010 VA treatment note which states that the Veteran has not consumed alcohol in three years. 

If the examiner is unable to provide opinion for both gastritis and pancreatitis, separate examinations should be arranged.  

The examiner should provide a complete rationale for all conclusions reached.  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

3.  Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to special monthly pension.  Please advise the Veteran and his agent of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


